Name: Council Regulation (EC) No 669/2003 of 8 April 2003 amending Regulation (EC) No 1035/2001 establishing a catch documentation scheme for Dissostichus spp.
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  environmental policy;  documentation
 Date Published: nan

 Avis juridique important|32003R0669Council Regulation (EC) No 669/2003 of 8 April 2003 amending Regulation (EC) No 1035/2001 establishing a catch documentation scheme for Dissostichus spp. Official Journal L 097 , 15/04/2003 P. 0001 - 0005Council Regulation (EC) No 669/2003of 8 April 2003amending Regulation (EC) No 1035/2001 establishing a catch documentation scheme for Dissostichus spp.THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Council Regulation (EC) No 1035/2001 of 22 May establishing a catch documentation scheme for Dissostichus spp.(3) implements the catch documentation scheme adopted by the Commission for the Conservation of Antarctic Marine Living Resources, hereinafter referred to as "CCAMLR", at its 18th annual meeting in November 1999.(2) At its 20th annual meeting in November 2001 and its 21st annual meeting in November 2002, CCAMLR adopted a number of amendments to the scheme in order to, inter alia, combat misreporting and improve export control and introduced a procedure to deal with the sale or disposal of seized and confiscated catches.(3) Regulation (EC) No 1035/2001 therefore should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1035/2001 is hereby amended as follows:1. Article 2 shall be replaced by the following:"Article 2Scope1. This Regulation shall apply to all Dissostichus spp. falling within TARIC codes 0302 69 88 00, 0303 79 88 10, 0303 79 88 90, 0304 20 88 10 and 0304 20 88 00:(a) landed or transhipped by Community fishing vessels; or(b) imported into, or exported or re-exported from the Community.2. This Regulation shall not apply to by-catches of Dissostichus spp. taken by trawlers fishing on the high seas outside the CCAMLR area.For the purpose of this paragraph, a by-catch of Dissostichus spp. means a quantity of Dissostichus spp. representing no more than 5 % of the total catch of all species and no more than 50 tonnes for an entire fishing trip by a vessel.3. The second subparagraph of paragraph 2 may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).";2. Article 9(1) shall be replaced by the following:"1. After having verified, by the use of data reports obtained through an automated tamper-proof satellite linked vessel monitoring system (VMS), that the area fished and the catch to be landed or transhipped as reported by its vessel is accurately recorded and consistent with its authorisation to fish, the Flag Member State shall convey a confirmation number to the master by the most rapid electronic means.The master shall enter the confirmation number on the catch document";3. Article 13 shall be replaced by the following:"Article 131. Member States shall take the measures necessary to identify the origin of all Dissostichus spp. imported into or exported from their territory and to determine whether the Dissostichus spp. harvested in the CCAMLR area was caught in a manner consistent with the CCAMLR conservation measures.2. If a Member State has reasons to believe that landings or imports of Dissostichus spp. declared as having been caught on the high seas outside the CCAMLR area consist in actual fact of Dissostichus spp. caught in the CCAMLR area, the Member State shall request the Flag State to carry out an additional verification of the catch document by the use of, inter alia, data reports provided through an automated satellite-linked VMS.If the Flag State despite this request fails to demonstrate that the catch document was verified with the use of VMS data, the catch document shall be considered as void ab initio and the importation and exportation of the Dissostichus spp. shall be prohibited.3. Member States shall, without delay, inform the Commission and the other Member States of any instance where the results of the additional verification referred to in paragraph 2 indicate that the catches were not caught in a manner consistent with the CCAMLR conservation measures and of the measures taken by the Member State in this regard.";4. Article 15 shall be replaced by the following:"Article 151. Member States shall take all necessary measures to ensure that each shipment of Dissostichus spp. imported into or exported from their territory is accompanied by the export-validated or re-export-validated catch document or documents corresponding to the total quantity of Dissostichus spp. contained in the shipment.2. Member States shall ensure that their customs authorities or other competent official agents request and examine the documentation of each shipment of Dissostichus spp. imported into or exported from their territory in order to verify that it includes the export-validated or re-export-validated catch document or the documents corresponding to the total quantity of Dissostichus spp. contained in the shipment. These authorities or agents may also examine the content of any shipment in order to verify the information contained in the catch document or documents.3. Member States shall inform the Commission of any instance where the results of the verifications referred to in paragraphs 1 and 2 indicate that the documentation requirements set out in this Regulation have not been met.4. An export-validated Dissostichus spp. catch document is one that:(a) includes all the information specified in Annex I and all the necessary signatures; and(b) includes a certificate signed and stamped by an official agent of the exporting State, attesting to the accuracy of the information contained in the document.";5. Article 17 shall be replaced by the following:"Article 17The importation and exportation of Dissostichus spp. is prohibited if the batch concerned is not accompanied by a catch document.";6. Article 20 shall be replaced by the following:"Article 201. The Flag Member State shall convey immediately to the CCAMLR Secretariat, by the most rapid electronic means available, and with a copy to the Commission, the copies referred to in Articles 10 and 12.2. Member States shall immediately transmit to the Secretariat, by the most rapid electronic means available, and with a copy to the Commission, a copy of the export validated or re-export-validated catch documents as well as the documents referred to in Article 22a.";7. Article 22 shall be replaced by the following:"Article 22By 15 March, 15 June, 15 September and 15 December of each year Member States shall report to the Commission data drawn from the catch documents on the origin, destination and quantity of Dissostichus spp. imported into or exported from their territory.Each year the Commission shall forward the data concerning the origin and the quantity to the CCAMLR Secretariat.";8. The following Chapter VIa shall be inserted:"CHAPTER VIaSale of seized or confiscated fishArticle 22aIf a Member State has cause to sell or dispose of seized or confiscated Dissostichus spp., it shall issue a specially validated catch document. This catch document shall include a statement specifying the reasons for that validation and describe the circumstances under which the seized or confiscated fish are moving into trade. To the extent practicable, Member States shall ensure that no financial benefit from the sale or disposal of this fish accrue to the perpetrators of the illegal fishing activities.";9. in Article 24, the first subparagraph shall be replaced by the following:"The measures necessary for the implementation of Article 8(2)(d), Article 9, Article 10(3), Article 11, Article 12(3), Article 13(2) and Article 15 shall be adopted in accordance with the procedure referred to in Article 25(2).";10. Annex II shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 April 2003.For the CouncilThe PresidentG. Drys(1) OJ C 291 E, 26.11.2002, p. 217.(2) Opinion delivered on 12 February 2003 (not yet published in the Official Journal).(3) OJ L 145, 31.5.2001, p. 1.ANNEX'ANNEX II>PIC FILE= "L_2003097EN.000403.TIF">>PIC FILE= "L_2003097EN.000501.TIF">